                                 Case 1:19-cv-03247-VSB Document 7 Filed 07/18/19 Page 1 of 2
Alfred P. Vigorito         Charles K. Faillace ±                                                                     Christopher Antonino*     Douglas Rockitter†
John W. Barker             Jerry Giardina                                                                            Margaret Antonino*        Allison Sanders
Gary W. Patterson, Jr.*    Anna Hock                                                                                 Graig R. Avino*           Krista M. Schlueck
Jeffrey R. Nichols*        Ruth Bogatyrow Kraft                                                                      Michael J. Battiste       Ruth L. Tisdale
Todd E. Gilbert**          Douglas Langholz                                                                          Lindsey T. Brown          James Valencia†
Mamie Stathatos-Fulgieri   Megan A. Lawless‡                                                                         Nicole Callahan           Karolina Wiaderna
Scott A. Singer            Guy A. Lawrence                                                                           Josie M. Conelley         Nicole R. Wittman
Susan Vari                 Neil Mascolo, Jr.                                                                         Daniele DeZago
Gregg D. Weinstock***      Michele L. McEnroe                                                                        Brian DiPentima*          Of Counsel
Kevin D. Porter            Adonaid Medina*                                                                           Tyler M. Fiorillo         Margaret M. Crowley
                           Ralph Vincent Morales                                                                     Craig M. Goldwasser*      Roseann V. Driscoll
Edward J. Arevalo          Carolyn Rankin                                                                            Danielle M. Hansen        Alexander M. Fear
Robert Boccio              Miles S. Reiner                                                                           Christopher W. Hofmann    Jared C. La Porta
Dylan Braverman            Bhalinder L. Rikhye                                                                       Mary M. Holupka           Valerie L. Siragusa
Thomas Brennan             Leilani J. Rodriguez*                                                                     Anthony Ienna *           Kathleen M. Thompson
Dawn Bristol               Wayne M. Roth                                                                             Lauren P. Ingvoldstad†    Frederick W. Vasselman
Kenneth J. Burford         Sasha Sagalovich                                                                          Thomas Jaffa              Joanne Wischerth
Gilbert H. Choi            Tammy A. Trees                                                                            Eve Lederman --
Kiki Chrisomallides**      Anthony Venditto                                                                          Vasilios D. Lolis         * Also Admitted to Practice in NJ
Adam S. Covitt             Christopher Whitton                                                                       Andrea M. Maestas…*       ** Also Admitted to Practice in CT
                                                                                                                     Lauren N. Maloney*± **    *** Also Admitted to Practice in NJ,
                                                                                                                     Michael V. Mantovani*…Δ   CT, and DC
                                                                                                                                               ‡ Also Admitted to Practice in NJ and
                                                                                                                     Nicole E. Martone         PA
                                                                                                                     Bashir Masani             ± Also Admitted to Practice in MA
                                                                                                                     Diana V. Mauro            … Also Admitted to Practice in CA
                                                                                                                                               Δ Also Admitted to Practice in AZ
                                                                                                                     Michael A. Mrnacaj
                                                                                                                                               -- Admitted to Practice in CT
                                                                                                                     Evan M. O’Harra **        † Admission Pending




                                                                                     July 17, 2019

       VIA ELECTRONIC CASE FILING ONLY
       Honorable Justice Broderick
       United States District Court, Southern District of New York
       Thurgood Marshall United States Courthouse
       40 Foley Square, Room 518
       New York, New York 10007

                                                                                     Re: Melton v. Sollami
                                                                                     Docket No.: 1:19-cv-03247-VSB


       Dear Honorable Justice Broderick:

              Please accept this correspondence as a joint letter from the parties submitted as per order of this
       Court dated July 15, 2019.

               Briefly, the plaintiff, Lisa Melton, commenced this action via the filing and service of a summons
       and complaint on March 4, 2019. Therein, the plaintiff claims that the defendant, Alfonso Sollami’s,
       vehicle collided with her vehicle while driving East on Route 684 in Bedford, New York. The plaintiff
       claims that as a result of the collision, she sustained a “serious injury” within the parameters of Section
       5102(d) of the Insurance Law. The defendant joined issue with the service of a Verified Answer and
       combined demands on or about April 22, 2019. Among the defendant’s asserted defenses to the action,
       the defendant claims comparative negligence on the part of the plaintiff.

               This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, based upon the diversity of
       citizenship among the parties to the action. The plaintiff is a citizen of the State of Connecticut and the
       defendant is a citizen of the State of Alabama. In addition, the alleged accident giving rise to this action
       occurred in the State of New York, Town of Bedford. Finally, the amount in controversy exceeds $75,000,
       exclusive of interest and costs, and Federal jurisdiction is appropriate pursuant to U.S.C. § 1332.




                 300 Garden City Plaza • Suite 308 • Garden City, New York 11530 • Phone: (516) 282-3355 • Fax: (516) 908-4960

                                              Office Locations in   WESTCHESTER   MANHATTAN   NEW JERSEY   CONNECTICUT
               Case 1:19-cv-03247-VSB Document 7 Filed 07/18/19 Page 2 of 2



        At this early stage of the litigation, the parties are unable to state with certainty whether dispositive
motions shall be made. Once discovery is complete, the defendant will reevaluate his defense and consider
the likelihood of success of a motion for summary judgment.

       At this time, no discovery has been exchanged between the parties. The parties, however, are in
the process of exchanging Rule 26 disclosures. These disclosures, as well as party depositions are
necessary before settlement negotiations can be addressed.

       At this time, the parties have not engaged in any settlement negotiations. The length of a trial in
this matter is estimated at approximately 5 days.

       In anticipation of the July 25, 2019 conference date, the parties request that this Court set a
schedule for discovery to proceed, including party and non-party depositions to occur.

       Thank you for your time, please do not hesitate to contact your undersigned with any questions or
concerns.

                                                                        Very truly yours,



Gregg D. Weinstock                                                      Michael H. Joseph


Gregg D. Weinstock                                                      ___________________________
Vigorito, Barker, Patterson,                                            Law Office of Michael H. Joseph,
Nichols & Porter, LLP                                                   P.L.L.C.
Attorneys for the Defendant                                             Attorneys for the Plaintiff
ALFONSO SOLLAMI                                                         LISA MELTON
300 Garden City Plaza, Suite 308                                        203 East Post Road
Garden City, New York 11530                                             White Plains, New York 10601
(516) 282-3355                                                          (914) 574-8330




                                                       2
